DLD-062                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2944
                                      ___________

                             IN RE: KEVINO GRAHAM,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-14-cr-00623-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 13, 2022

                Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                            (Opinion filed: January 26, 2022)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Kevino Graham has filed a petition for a writ of mandamus requesting that we

“compel” the District Judge overseeing Graham’s criminal and postconviction

proceedings “to answer” a question Graham claims he posed in a prior postconviction

motion. Pet. 1. For the following reasons, we will deny his petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       After a jury trial in the Eastern District of Pennsylvania, Graham was convicted of

sex trafficking by force and attempting to do the same. See 18 U.S.C. §§ 1591, 1594.

The District Court denied two posttrial motions and sentenced Graham to 100 years’

imprisonment. Graham then filed a postconviction motion pursuant to 28 U.S.C. § 2255,

alleging among other things that counsel was ineffective for failing to object to jury

instructions that, according to Graham, misapplied section 1591. The District Court

denied that motion, and we declined to issue the certificate of appealability required to

obtain review. See United States v. Graham, No. 20-1631 (3d Cir. Oct. 23, 2020), 2020

WL 9596841, cert. denied 141 S. Ct. 2655 (2021); see also 28 U.S.C. § 2253(c).

       Graham filed in the District Court another section 2255 motion, accompanied by a

“request to adjudicate” certain claims that he averred the District Court ignored in ruling

on his original section 2255 motion. See United States v. Graham, No. 2-14-cr-00623-

001, Dkt. Nos. 533, 535 (E.D. Pa. June 24, 2021). The District Court issued an order

explaining that it lacks jurisdiction until Graham seeks and receives our authorization to

file a second or successive motion. See id. at Dkt. No. 553 (Sept. 22, 2021); see also 28

U.S.C. §§ 2244, 2255(h). Graham moved for reconsideration, which the District Court

denied. Graham then filed the instant mandamus petition, asserting that the jury

instructions given by the District Court were inconsistent with section 1591, alleging that

his counsel was ineffective for failing to object to those instructions, and asking that we

compel the District Court to rule on this claim.


                                              2
       A writ of mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Ct., 426

U.S. 394, 402 (1976); In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To obtain mandamus relief, a petitioner must establish that “(1) no other adequate

means exist to attain the relief he desires, (2) his right to issuance of the writ is clear and

indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam) (cleaned up). Mandamus cannot be used as

a substitute for an appeal. Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996).

       To the extent that Graham now asks us to correct an alleged error in the District

Court’s order denying his original section 2255 motion, he should have brought this

argument in his application for a certificate of appealability in the prior proceeding. See

Graham, C.A.3 No. 20-1631.

       To the extent that he asks us to compel the District Court to adjudicate a new

claim, he must comply with the gatekeeping requirements prescribed by 28 U.S.C. §

2244 and § 2255(h). He may not use a mandamus petition to evade them. 1 Cf. Massey v.

United States, 581 F.3d 172, 174 (3d Cir. 2009) (per curiam); United States v. Baptiste,

223 F.3d 188, 189–90 (3d Cir. 2000) (per curiam).

       Accordingly, we will deny Graham’s petition for writ of mandamus.




1
  We express no opinion as to whether Graham could meet these requirements were he to
file a proper application in the future.
                                          3